internal_revenue_service number release date index number -------------------------------- ----------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- - telephone number ---------------------- refer reply to cc psi b04 plr-123862-18 date date in re ------------------------------- legend decedent date spouse -------------------------------------------------------------- ---------------------- -------------------------- ----------------------- ---------------------------- dear ---------------- this letter responds to a letter dated date submitted on behalf of decedent’s estate requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election decedent’s estate is requesting to make an election under sec_2010 of the internal_revenue_code a portability election to allow a decedent’s surviving_spouse to take into account that decedent’s deceased spousal unused exclusion dsue amount the information submitted for consideration is summarized below decedent died on date survived by spouse it is represented that based on the value of decedent’s gross_estate and taking into account any taxable_gifts decedent’s estate is not required under sec_6018 to file an estate_tax_return form_706 united_states estate and generation-skipping_transfer_tax return it is further represented that there is an unused portion of decedent’s applicable_exclusion_amount and that a portability election is required to allow spouse to take into account that amount the plr-123862-18 dsue amount a portability election is made upon the timely filing of a complete and properly prepared estate_tax_return unless the requirements for opting out are satisfied see sec_20_2010-2 of the estate_tax regulations for various reasons an estate_tax_return was not timely filed and a portability election was not made after discovery of this decedent’s estate submitted this request for an extension of time under sec_301_9100-3 to make a portability election law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2010 provides that a credit of the applicable credit_amount shall be allowed to the estate of every decedent against the tax imposed by sec_2001 sec_2010 provides that the applicable credit_amount is the amount of the tentative_tax that would be determined under sec_2001 if the amount with respect to which such tentative_tax is to be computed were equal to the applicable_exclusion_amount on date congress amended sec_2010 effective for estates of decedents dying and gifts made after date to allow portability of a decedent’s unused applicable_exclusion_amount between spouses tax relief unemployment insurance reauthorization and job creation act of pub_l_no sec_303 124_stat_3296 sec_2010 provides that the applicable_exclusion_amount is the sum of the basic exclusion amount and in the case of a surviving_spouse the dsue amount sec_2010 provides the basic exclusion amount available to the estate of every decedent an amount to be adjusted for inflation annually after calendar_year sec_2010 defines the dsue amount to mean the lesser_of a the basic exclusion amount or b the excess of -- i the applicable_exclusion_amount of the last deceased spouse of the surviving_spouse over ii the amount with respect to which the tentative_tax is determined under sec_2001 on the estate of such deceased spouse sec_2010 provides that a dsue amount may not be taken into account by a surviving_spouse under sec_2010 unless the executor of the estate of the deceased spouse files an estate_tax_return on which such amount is computed and makes an election on such return that such amount may be so taken into account the election once made shall be irrevocable no election may be made if such return is filed after the time prescribed by law including extensions for filing such return sec_20_2010-2 provides that the due_date of an estate_tax_return required to elect portability is nine months after the decedent’s date of death or the last day of the plr-123862-18 period covered by an extension if an extension of time for filing has been obtained under sec_20_2010-2 an extension of time under sec_301_9100-3 to make a portability election may be granted in the case of an estate that is not required to file an estate_tax_return under sec_6018 as determined solely based on the value of the gross_estate and any adjusted_taxable_gifts and without regard to sec_20_2010-2 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case based on the representation as to the value of the gross_estate and any adjusted_taxable_gifts the time for filing the portability election is fixed by the regulations therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for decedent’s estate to elect portability provided decedent’s estate establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted on behalf of decedent’s estate explain the circumstances that resulted in the failure to timely file a valid election based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter in which to make the portability election the election should be made by filing a complete and properly prepared form_706 and a copy of this letter within days from the date of this letter with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center stop cincinnati oh for purposes of electing portability a form_706 filed by decedent’s estate within days from the date of this letter will be considered to be timely filed if it is later determined that based on the value of the gross_estate and taking into account any taxable_gifts decedent’s estate is required to file an estate_tax_return pursuant to sec_6018 the commissioner is without authority under sec_301_9100-3 to grant an extension of time to elect portability and the grant of the extension referred to in this letter is deemed null and void see sec_20_2010-2 plr-123862-18 we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to the dsue amount to be potentially taken into account by spouse any claimed dsue amount will be included in the applicable_exclusion_amount of spouse only to the extent that spouse can substantiate such amount and will be subject_to determination by the director’s office upon audit of relevant federal gift or estate_tax returns see sec_20_2010-3 and d the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives sincerely associate chief_counsel passthroughs and special industries karlene m lesho by karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
